Citation Nr: 1714610	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  07-12 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for restless leg syndrome.

2.  Entitlement to service connection for residuals of Bell's palsy.

3.  Entitlement to service connection for fasciculations of the lower left eyelid.

4.  Entitlement to service connection for a chronic heart condition, claimed as bradycardia and neurogenic syncope.

5.  Entitlement to an initial rating in excess of 20 percent for dry eye syndrome, both eyes.

6.  Entitlement to an initial rating for gastroesophageal reflux disease (GERD) in excess of 10 percent for the period prior to January 26, 2015, and in excess of 30 percent thereafter.

7.  Entitlement to an initial rating for residuals of status post fusion of the cervical spine C6-7 in excess of 10 percent for the period prior to August 17, 2007, and in excess of 20 percent thereafter.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active service from February 1984 to January 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  (A March 2008 rating decision denied service connection for a chronic heart condition, claimed as bradycardia and neurogenic syncope; a September 2004 rating decision presented that RO's adjudication of each of the other issues currently before the Board on appeal.)  This case was previously before the Board in March 2012, when these issues were remanded for additional development.  At the time of the Board's March 2012 remand of these issues, an additional issue (entitlement to an earlier effective date for the grant of service connection for depressive disorder) was resolved with a final Board decision.  Additionally, the Board's March 2012 decision also remanded three additional claims ((1) service connection for conjunctivitis, (2) a higher rating for benign prostatic hypertrophy, and (3) a higher initial rating for hypertension) for the limited purpose of directing the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The required statement of the case was issued by the RO in April 2015, and the Veteran did not perfect the appeal of those issues for review by the Board; accordingly, those issues are not in appellate status and not before the Board at this time.  The only issues remaining in appellate status and before the Board at this time are those listed on the title page of this decision.

During the processing of the Board's March 2012 remand directives, the RO issued a June 2016 rating decision partially granting the Veteran's appeal for a higher rating for residuals of status post fusion of the cervical spine C6-7.  The June 2016 RO rating decision awarded an increased 20 percent rating for this disability effective from August 17, 2007.  The Veteran's claim for further higher ratings for this disability throughout the appeal period remains on appeal; the Board has recharacterized the issue on the title page of this decision accordingly.  Additionally, the RO issued an August 2015 rating decision that indicated (with a passing mention within the discussion of the denial of another issue) that the RO had awarded an increased 30 percent rating for the Veteran's GERD with hiatal hernia effective from January 26, 2015.  The Veteran's claim for further higher ratings for this disability throughout the appeal period remains on appeal; the Board has recharacterized the issue on the title page of this decision accordingly.

The Board notes that the issues before the Board in March 2012 included the issue of entitlement to service connection for fasciculations of the lower left eyelid.  This issue was listed on the title page of that decision, but then not clearly addressed in either the decision or remand discussions that followed.  As a result of this, it appears that the RO did not recognize that the issue remains on appeal when the RO issued the June 2016 supplemental statement of the case.  The Board has remedied this confusion by restoring the overlooked issue to the list of issues in appellate status.

The Veteran testified before an Acting Veterans Law Judge at a hearing at the Phoenix RO in March 2011.  A transcript of the hearing has been associated with the claims file.   That Acting Veterans Law Judge is no longer employed at the Board.  The appellant was afforded another opportunity for a Board hearing pursuant to 38 C.F.R. § 20.707 (2016), and in March 2017 he indicated that he does want another hearing.

The issues of entitlement to an effective date prior to February 1, 2004, for the award of service connection for plantar fasciitis and gastroesophageal reflux disease (GERD), were raised by the Veteran in a January 2009 statement, but the issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veterans Law Judge (or Acting Veterans Law Judge) who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.

In March 2017, the Board sent a letter to the Veteran notifying him that the Acting Veterans Law Judge who conducted the Veteran's March 2011 Board hearing was no longer employed by the Board; the Board offered the Veteran a new Board hearing if he desired one.  Later that same month, the Veteran replied that he does want a new Board hearing, preferring an in-person Board hearing at his local VA RO.  Because such "Travel Board" hearings are scheduled by the RO, the case must be remanded for that purpose.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a Travel Board hearing.  This matter should then be processed in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




